Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/EP2018/070141, filed 7/25/2018. This application claims foreign priority to EP17305992.4, filed 7/25/2017. 
Information Disclosure Statement
The IDS’s filed on 10/20/2021 and 1/25/2020 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-27), Polylactic acid (as polymer of the polymer based matrix), protein with MW greater than 10kDa (as the drug) and protease (as polymer-degrading enzyme), in the reply filed on 10/20/2021 is acknowledged. 
Claims 22 and 23 are directed to non-elected species of the polymer based matrix (e.g. PLA-based heteropolymers). However, upon further search and consideration, the examiner has expanded the election of species and rejoined poly(lactic-co-glycolic acid) copolymers (PLA-co-PGA), since the prior art being relied upon comprises the PLA-based heteropolymer which is poly(lactic-co-glycolic acid) copolymers (PLA-co-PGA) and the search is coextensive.  
Claims 28-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.   
Claims Status
Receipt of Remarks/Amendments filed on 10/20/2021 is acknowledged. Claims 16-37 are currently pending. Claims 28-34 have been withdrawn. Claims 35-37 have been newly added. Claims 16, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “said composition is obtained by incorporation of said drug and said enzyme in said polymer-based matrix during heat treatment at a temperature T at which the polymer is in a partially or totally molten state”. The limitation “molten state” in the claim makes the claim indefinite because neither the claims nor the instant specification clarify the temperature at which the polymer is in a partially or totally molten state. Thus, it is unclear when exactly or at what temperature the polymer is in a molten state and consequently when exactly is the drug and the enzyme incorporated in the polymer based matrix. 
Claims 17-27 and 35-37 are included in the rejection as they depend on a rejected base claim and do not clarify the issues discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Landau (EP 1911472A1; Apr. 16, 2008) (cited in the Restriction/Election Office Action) as evidenced by Wang (Heighten Science Publications Corporation; Archives of Biotechnology and Biomedicine; Apr. 25, 2017; pg. 001-016).
Landau throughout the reference teaches implantable drug delivery compositions comprising a drug (a pharmaceutical agent) and a polymer-degrading enzyme embedded into a polymer based matrix (see: claims; summary of invention; Para 0021). Particularly, Landau teaches a medical device comprising a structure made of biodegradable and/or bioabsorbable material, a degradation additive encapsulated by biodegradable and/or bioabsorbable material forming a nanoparticle or microparticle. (see: Claim 1). Landau teaches proteinase K (i.e. protease enzyme) as the degradation additive (claims 15-17). Landau also teaches at least one drug encapsulated in the nanoparticle or microparticle by biodegradable and/or bioabsorbable material (claim 22). Landau teaches wherein one of the biodegradable and/or bioabsorbable material includes poly (lactic acid) (PLA) and PLA/PGA copolymers (i.e. PLA based heteropolymers). Landau also teaches the composition further comprising a second biodegradable and/or bioabsorbable material in the composition which is poly (glycolic acid) (PGA) (see: claims 5-6). Landau discloses the amount of drug or other agents incorporated within the drug delivery device may range from 0 to 99 percent (Para 0133). 
The teachings of Landau have been set forth above.
Landau does not exemplify the composition comprising a protein with MW greater than 10kDa as the drug. However, Landau teaches proteins can be included as the drug component and particularly teaches interferons as one of the protein which can be included as the drug component (Para 0022). As evidenced by Wang, interferons have a molecular weight ranging from about 20-100 kD.    
Landau does not expressly teach the amount of polymer-degrading enzyme. However, Landau teaches that selection of the enzyme or degradation additive is based on the type of material that needs 
Landau does not expressly teach the amount of the polymer based matrix and the MW of PLA greater than 100,000 g/mol as recited in the instant claims. However, Landau teaches the amount of the biodegradable and/or bioabsorbable material depend upon various parameters which include deliverability (Para 0080). It discloses that other influences on degradation of a polymer include molecular weight and the higher the MW of a polymer, the slower the degradation (Para 0077). Landau teaches the degradation of the encapsulation polymer coincide with the desired drug release profile (Para 0063). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate proteins and particularly interferons as the drug in the composition of Landau. One would have been motivated to do so because Landau expressly teaches the inclusion of a drug component and teaches proteins, particularly interferons, can be included as the drug component. It would have been obvious to one of ordinary skill in the art to try and substitute the drug components taught by Landau as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to manipulate and include an amount of polymer-degrading enzyme which is recited in the instant claims. One would have been motivated to do so because, as discussed supra, Landau teaches that selection of the enzyme or degradation additive is based on the type of material that needs to be degraded and that the degradation of the encapsulation polymer coincides with the desired drug release profile (Para 0059 and 0063). The reference also teaches that the amount of 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to manipulate and include an amount of polymer based matrix which is recited in the instant claims and also manipulate and include polylactic acid with MW greater than 100,000 g/mol. One would have been motivated to do so because, as discussed supra, Landau teaches the amount of the biodegradable and/or bioabsorbable material depend upon various parameters which include deliverability (Para 0080). It discloses that other influences on degradation of a polymer include molecular weight and the higher the MW of a polymer, the slower the degradation (Para 0077). Landau teaches the degradation of the encapsulation polymer coincide with the desired drug release profile (Para 0063). Thus, it would have been obvious to manipulate the amount and the MW of the polymer based on the desired drug release and the desired degradation rate of the polymer. 
With respect to the instantly claimed recitation wherein “said composition is obtained by incorporation of said drug and said enzyme in said polymer-based matrix during heat treatment at a temperature T at which the polymer is in a partially or totally molten state”, the instant claims are directed towards a product and the recitation above is a process of making the product. Thus, since the claims are directed to a product, the prior art does not need to teach to the process of making the product. The prior art references cited above render obvious the instantly claimed components and the amounts of the component contained in the composition and therefore read on the instantly claimed composition. 
With respect to the instantly claimed recitation wherein the polymer degrading enzyme is suitable for depolymerizing PLA of the polymer based matrix, the Landau reference teaches the instantly 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616